Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Sensing device comprising electrical components of high voltage domain and low voltage domain to perform quenching of a single photon avalanche diode--.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a sensing device and its method, among other features, comprising single photon avalanche diode, first electrical components and second electrical components formed on a substrate, wherein the single photon avalanche diode and the first electrical components belong to a high voltage domain of the sensing device to receive a high supply voltage that exceeds a breakdown voltage of the diode; the second electrical components belong to a low voltage domain to receive at least one low supply voltage that is lower than a breakdown voltage of the diode with capacitors are coupled between the low voltage domain and the high voltage domain and the electrical components to perform quenching of the diode.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Deschamps 7,897,906 discloses a quench circuit for an avalanche current device comprising plural quench circuits for controlling the current passing through the avalanche device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878